Mr. Justice Matohett specially concurs. I concur in this result, with some doubt on the theory that the manifest intention of the parties, of which Broucek knew, was that title should remain in plaintiff. As between the parties why should that intention not prevail and control? Technically, I do not doubt the transactions were “on sale or return” and that as between plaintiff and third parties, plaintiff could not be heard to say title did not pass. This case is not distinguishable from the Feldstein case except in the fact that there a criminal prosecution was based on the transaction.